Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 178







In the Interest of B.B., a minor child



Grand Forks County 

Social Services Center, 		Petitioner and Appellee



v.



B.J.F., Mother, 		Respondent

and

S.L.B., Father, 		Respondent and Appellant







No. 20100161







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, and Abby Siewart, appearing under the Rule on the Limited Practice of Law by Law Students, 124 South 4th Street, P.O. Box 5607, Grand Forks, ND 58206-5607, for petitioner and appellee; submitted on brief.



Rebecca Heigaard-McGurran, Grand Forks Public Defender Office, 405 Bruce Avenue, Suite 101, Grand Forks, ND 58201, for respondent and appellant; submitted on brief.

Interest of B.B.

No. 20100161



Per Curiam.

[¶1]	
S.L.B. appeals from a district court judgment terminating his parental rights to B.B., a minor child, asserting compelling reasons existed to proceed with a guardianship.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom